tax_exempt_and_government_entities_division department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas date date release number release date legend org organization name xx date address address ee org address taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax last date to file a petition in tax_court june 20xx certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated october 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes the artists who sell their art works in your art gallery directly benefit from the exhibition and sale of their works with the result that a major activity of yours is serving the private interests of those artists whose works are displayed for sale contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file tax returns on forms and 990-pf these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing acting director eo examinations enclosures publication ch px a eres eee owe cary government entities division org address department of the treasury internal_revenue_service tege eo division causeway street room boston ma date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance f you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely renee b wells acting director eo examinations enclosures publication publication report of examination letter catalog number 34809f schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx12 org issue whether org is operating exclusively for exempt purposes within the meaning of sec_501 facts the org org is a private_foundation which holds exempt status under sec_501 of the internal_revenue_code president and treasurer are president and treasurer of org respectively the organization's purpose is to provide financial support to charities and individuals in need financial support of org is derived from private donations and investment_income a recent examination of the form_990-pf filed by org for the period ended december 20xx disclosed that org owns and operates an art gallery called co-1 co-1 dir-1 ts the director of co-1 and the gallery is open to the general_public art works of local artists are displayed and sold at the gallery with the artists retaining commissions of fifty percent of each sale of president and treasurer the law sec_501 provides that organizations described in sec_501 c shall be exempt from taxation sec_501 includes corporations organized and operated exclusively for educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations states that in order to be classified as an exempt_organization under sec_501 the organization must be both organized and operated exclusively for one or more exempt purposes in revrul_76_152 1976_1_cb_151 a nonprofit organization formed by art patrons to promote community understanding of moder art trends by selecting for exhibit exhibiting and selling art works of local artists retaining a commission on sales less than customary commercial charges and not sufficient to cover the cost of operating the gallery does not qualify for exemption under sec_501 of the internal_revenue_code as its sole activity the organization selects modem art works of local artists for exhibit at its art gallery and for possible sale if selected the artist's work is displayed on a consignment basis with the artist setting the selling_price the artists have no control_over the organization or its selection process the organization retains a ten percent commission on sales the commissions are substantially less than customary commercial charges and are not sufficient to recover the cost of operating the gallery the organization attempts to make up operating deficits by soliciting contributions from the general_public sec_501 provides for the exemption from federal_income_tax of organizations organized and operated exclusively for educational_purposes section c -1 d ii of the income_tax regulations provides that an organization is not organized and operated exclusively for educational_purposes unless it serves a public rather than a private interest sec_1_501_c_3_-1 of the regulations provides that the term educational relates to the instruction of the public on subjects useful to the individual and beneficial to the community revrul_66_178 c b holds that an organization that fosters and develops the arts by sponsoring a public art exhibit at which the works of unknown but promising artists are gratuitously displayed may qualify for exemption under sec_501 of the code the organization does not sell or offer the displayed works for sale revrul_71_395 c b on the other hand holds that a cooperative art gallery formed and operated by a group of artists for the purpose of exhibiting and selling their art works does not qualify under sec_501 of the code as is the case in revrul_71_395 the artists in the subject case are being directly benefited by the exhibition and sale of their works with the result that a major activity of the organization is serving the private interests of those artists whose works are displayed for sale accordingly the organization is not operated exclusively for educational_purposes and thus does not qualify for exemption from federal_income_tax under sec_501 of the code form 886-a catalog number 20810w department of the treasury-internal revenue service publish no irs gov page schedule number or exhibit form b86-a rev date explanations of items ‘name of taxpayer tax identification_number year period ended 20xx12 org legend org organizationname xx date president president treasurer treasurer dir-1 ist director co-1 ist co taxpayer's position during a telephone discussion with treasurer she expressed that org varies from the organization described in revrul_76_152 in that they pay the artists only fifty percent commission on sales in lieu of the ninety percent commission paid_by that organization after further discussion treasurer conceded that the difference in percentage of commission in comparison is of little or no consequence when considering the sales activity treasurer also stated that the org is in the process of restructuring so that the co-1 will begin operating as a separate_entity conclusion as this is an examination of the form_990-pf of a revocation of exempt status under sec_501 of the internal_revenue_code effective january 20xx the examination year the organization would be required to file forms for periods ended december 20xx 20xx 20xx and 20xx the years in which the commercial sales activity occurred the fact that the organization is restructuring does not change what has already occurred in previous years for the period ended december 20xx we propose form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page
